Title: To Alexander Hamilton from Jacob Sarly, 26 May 1787
From: Sarly, Jacob
To: Hamilton, Alexander


Delaware Mills near Trenton, May 26, 1787. “On my arrival at Newyork your Letter was handed me.… I will endeavour to fulfill the proposition I made of paying the Remainder due on the Bond I gave, previous to my leaving Newyork for England which will be in the Course of the next Month; for the Ballance which will satisfy one half of the Debt, I will put such Security in your hands as I trust you will approve of.…”
